UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Annual Report June 30, 2011 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2011 Dear Shareholders: It feels like more now than ever, there is a constant tug of war for the top news headline of the day.On Monday we might see distressing news coming from Greece and Portugal. Tuesday’s paper might tell us that federal budget deficits are going to be even higher than expected. On Wednesday, Germany and France may be disagreeing on the best methods to prop up the weaker European economies. Back to the US on Thursday for stories about Congress bickering over the debt ceiling, while Friday’s report of unemployment continues to remind us that the country is not out of the economic woods. What is a common theme to the solutions being considered for these problems? Stalling. Playing for time. Kicking the can down the road. This last phrase has been used frequently over the past year to describe solutions that put a band-aid on a huge problem while never addressing, or even identifying, the root cause. You hope that by the time the crisis pops up again, a clear solution will be available or different means of addressing the problem will be developed, or at least that it will become someone else’s problem. The situation in Europe with excessive and/or growing sovereign debt levels in Greece, Portugal, Ireland, Spain and Italy is not likely to be solved by loaning these countries more money. Budget deficits in the US won’t be contained by borrowing more money. Extending unemployment benefits does nothing to address how jobs can be created. All of these situations require a number of tough choices.None will be easy, and all will be painful to some.Most “solutions” on the table appear to rely on the world economy growing its way out of the current troubles. Today’s equity markets are extremely volatile and are on what I would describe as the edge of high drama.Out of 125 trading days in the first 6 months of this year, the S&P 500 Index moved up or down 1% or more on 20% of those days, and had moves of plus or minus 0.5% on over 50% of those days.More importantly, the notion of risk has come into extreme focus, and is dominating the daily move in stock prices.This has in turn resulted in a condition of either “risk on” or “risk off”.This notion of risk has not proved to be contained in the stock market alone.Fixed income securities are witnessing an equal amount of volatility and uncertainty.This type of environment has made it increasingly difficult for an investment style like ours that focuses on fundamentals instead of reliance on very short-term oriented trading activities. However, all is not dire in the investable universe.We continue to focus our efforts on high quality companies that can stand the test of time.Despite all of the uncertainties that persist, we are finding opportunities and have stuck to our strict investment discipline.In our equity portfolios, we continue to seek companies that have proven business models and do not depend on extraordinary government support.Our fixed income approach maintains a bias towards high quality, investment grade bonds.Currently, we are staying towards the short end of the interest rate curve and participate in appropriate opportunities when they present themselves. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The average annualized total returns for the Fund for the year ended June 30, 2011 are as follows: 1 Year 5 Year 10 Year 32.63% 3.65% 3.10% Gross Expense Ratio:1.22% (as of the prospectus dated 10/28/10) Net Expense Ratio: 1.20% (as of the prospectus dated 10/28/10) The custodian has contractually agreed to waive fees through October 31, 2012.These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect fee waivers in effect.In the absence of fee waivers, returns would be reduced. The COUNTRY Growth Fund performance over the past year has been quite strong as the stock market advanced from the lows reached in late 2008 and early 2009.However, much of this strength was seen in the last half of calendar 2010. For the past six months, the equity market has been in a trading range with more volatility being experienced. We remain concerned about the economic environment and its potential impact on securities markets. Domestic growth has been quite anemic for this stage of a recovery and unemployment remains a major problem with rates in excess of 9%. There are no visible signs of improvement in housing, personal income or consumer spending. We are concerned that any external shocks could tip growth back to negative territory. The Fund remains well diversified across economic sectors, but we are emphasizing those areas most likely to perform satisfactorily in difficult environments. We are looking for signs that would allow us to take a less conservative approach to investing in stocks, but at this point we do not feel such a move would be in the best interests of our shareholders. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The average annualized total returns for the Fund for the year ending June 30, 2011 are as follows: 1 Year 5 Year 10 Year 2.89% 6.32% 5.44% Gross Expense Ratio: 0.91% (as of the prospectus dated 10/28/10) Net Expense Ratio: 0.86% (as of the prospectus dated 10/28/10) The advisor and custodian have contractually agreed to waive fees and/or reimburse expenses through October 31, 2012.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers and/or expense reimbursements in effect.In the absence of fee waivers and/or expense reimbursements, returns would be reduced. U.S. bonds, as represented by the Barclays Capital U.S. Aggregate Bond Index, have produced good returns for the trailing six and twelve months. Bond yields declined and prices climbed for much of the year as a sluggish economy, low inflation, and the European debt crisis spurred investor demand. Investors were hungry for yield which pushed bonds with the highest risk to the highest returns. Shorter-term Treasuries and mortgage–backed securities posted more modest gains. Our diversification has allowed the COUNTRY Bond Fund to avoid some of the extreme volatility of the past four years experienced by the individual sectors that make up the index. We currently have an overweight position in taxable municipal bonds (BABS). We feel this sector offers favorable risk/reward parameters versus corporate bonds. However, this sector has also experienced volatility after a well known analyst made a questionable dire forecast for the municipal market earlier this year. We continue to believe fixed income investors should be careful about risk, given how low interest rates are. The income cushion available to offset any decline in price if rates do rise, is very thin. We could be in this low-interest rate environment for some time. But when the markets think that the potential for a Fed rate hike is sooner than later, rates could snap back with a vengeance. With this risk we are maintaining a conservative portfolio duration. Sincerely Bruce D. Finks Vice President Please refer to the Portfolio Highlights section for index and peer average information, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.It is not possible to invest directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors.It is not possible to invest directly in an index. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. COUNTRY Mutual Funds — Expense Example June 30, 2011 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested for the period 1/1/11 – 6/30/11. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 6.58% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 2.40% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 COUNTRY Mutual Funds — Expense Example June 30, 2011 (unaudited) (continued) COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 6.57% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 2.47% return. The return is considered after expenses are deducted from the fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 Illustration of $10,000 Investment June 30, 2011 GROWTH FUND vs. STANDARD & POOR’S Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund as of June 30, 2011.Class A shares of the Fund commenced on March 1, 2002.Since inception returns for Class Y and Class A shares as of June 30, 2011 are provided below. Average Annualized Total Returns Class Y - 1 Year % Class Y - 5 Years % Class Y - 10 Years % Class Y - Since Inception (04/21/66) % Class A - 1 Year (No Load) % Class A - 5 Years (No Load) % Class A - Since Inception (03/01/02) (No Load) % Class A - 1 Year (Load)* % Class A - 5 Years (Load)* % Class A - Since Inception (03/01/02) (Load)* % * Reflects maximum sales charge of 5.50%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers in effect. Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category.An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlight section for index and peer average descriptions.Performance data quoted represents past performance; past performance does not guarantee future results.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 5 Illustration of $10,000 Investment June 30, 2011 BOND FUND vs. BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT GRADE DEBT FUNDS AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Bond Fund as of June 30, 2011.Class A shares of the Fund commenced on March 1, 2002.Since inception returns for Class Y and Class A shares as of June 30, 2011 are provided below. Average Annualized Total Returns Class Y - 1 Year % Class Y - 5 Years % Class Y - 10 Years % Class Y - Since Inception (01/03/97) % Class A - 1 Year (No Load) % Class A - 5 Years (No Load) % Class A - Since Inception (03/01/02) (No Load) % Class A - 1 Year (Load)* -1.38 % Class A - 5 Years (Load)* % Class A - Since Inception (03/01/02) (Load)* % * Reflects maximum sales charge of 4.25%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers and/or expense reimbursements in effect. Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category.An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlight section for index and peer average descriptions.Performance data quoted represents past performance; past performance does not guarantee future results.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 6 COUNTRY Mutual Funds — Allocation of Portfolio Assets June 30, 2011 COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 COUNTRY Mutual Funds — Portfolio Highlights COUNTRY Growth Fund Average Annualized Total ReturnsJune 30, 2011 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 32.63% 3.65% 3.10% S&P 500 Index(1) 30.69% 2.94% 2.72% Lipper Large Cap Core Funds Average(2) 28.56% 2.43% 2.46% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.An investment cannot be made directly in an index. The Lipper Large Cap Core Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2011 Value Percent of Fund Exxon Mobil Corporation $ 3.59% CVS Caremark Corporation 3.05% Microsoft Corporation 2.59% International Business Machines Corporation 2.11% General Electric Company 2.01% 3M Co. 2.01% Ingersoll-Rand PLC 2.00% Dell, Inc. 1.96% Novartis AG 1.87% Wal-Mart Stores, Inc. 1.84% $ 23.03% COUNTRY Bond Fund Average Annualized Total ReturnsJune 30, 2011 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 2.89% 6.32% 5.44% Barclays Capital U.S. Aggregate Bond Index(1) 3.90% 6.52% 5.74% Lipper Intermediate Investment-Grade Debt Funds Average(2) 5.09% 5.99% 5.24% The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors.The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities.An investment cannot be made directly in an index. The Lipper Intermediate Investment-Grade Debt Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2011 Value Percent of Fund U.S. Treasury Note, 1.000%, 9/30/2011 $ 3.60% U.S. Treasury Note, 0.625%, 6/30/2012 2.25% U.S. Treasury Note, 1.000%, 4/30/2012 1.80% U.S. Treasury Note, 1.000%, 12/31/2011 1.80% U.S. Treasury Note, 0.500%, 5/31/2013 1.79% U.S. Treasury Note, 1.125%, 6/15/2013 1.37% Federal Home Loan Mortgage Corp., 4.500%, 4/1/2041 0.92% Federal Home Loan Mortgage Corp., 4.000%, 2/1/2026 0.91% Federal National Mortgage Association, 4.500%, 11/1/2040 0.90% U.S. Treasury Note, 1.250%, 8/31/2015 0.89% $ 16.23% 8 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Growth Fund Shares Value COMMON STOCKS — 96.59% Consumer Discretionary — 10.36% Abercrombie & Fitch Co. — Class A $ Comcast Corporation — Class A Gentex Corporation Home Depot, Inc. International Game Technology The Jones Group, Inc. Kohl’s Corporation Newell Rubbermaid, Inc. News Corporation — Class A Target Corporation Consumer Staples — 14.28% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation Energizer Holdings, Inc. (a) The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 14.50% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Frontier Oil Corp. Halliburton Company Schlumberger Limited (b) Financials — 10.40% ACE Limited (b) Aflac Incorporated American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 15.57% Abbott Laboratories Amgen, Inc. (a) Baxter International Inc. Eli Lilly and Company Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Co., Inc Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. WellPoint, Inc. Industrials — 9.02% 3M Co. Bucyrus International, Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Information Technology — 14.52% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. Research In Motion Ltd. (a) (b) The Western Union Company Materials — 2.26% BHP Billiton Limited — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.65% American Tower Corporation — Class A (a) AT&T, Inc. Vodafone Group PLC (b) Utilities — 3.03% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $172,358,938) Principal Amount MORTGAGE-BACKED SECURITIES — 0.09% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (c) Government National Mortgage Association 9.000%, 07/15/2016 6.500%, 07/15/2029 Mortgage IT Trust 1.441%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $24,234) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $211,598) The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 3.46% Money Market Funds — 3.46% Federated Prime Obligations Fund, 0.09% (e) $ Fidelity Institutional Money Market Portfolio, 0.17% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $8,157,151) TOTAL INVESTMENTS — 100.14% (Cost $180,727,687) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.14)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at June 30, 2011. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2011, these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of June 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 2.53% AEP Texas Central Transportation 5.170%, 01/01/2018 $ $ Capital Auto Receivables Asset Trust 5.210%, 03/17/2014 Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 4.931%, 05/25/2032 (a) 5.363%, 05/25/2036 FedEx Corp. 6.720%, 01/15/2022 GE Equipment Small Ticket LLC 1.450%, 01/21/2018 (Acquired 02/01/2011, Cost $999,850) (b) Green Tree Financial Corporation 6.870%, 01/15/2029 Harley-Davidson Motorcycle Trust 5.520%, 11/15/2013 John Deere Owner Trust 4.890%, 03/16/2015 National Collegiate Student Loan Trust 0.316%, 06/26/2028 (a) PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) 5.600%, 06/25/2034 (a) TOTAL ASSET-BACKED SECURITIES (Cost $5,511,863) CORPORATE BONDS — 21.30% Alabama Power Co. 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Travel 5.250%, 11/21/2011 (Acquired 07/27/2007 through 08/29/2007, Cost $647,901) (b) American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Anadarko Petroleum Corp. 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c) Archer-Daniels-Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,217) (b) AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 Baker Hughes, Inc. 6.500%, 11/15/2013 Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of America Corporation 6.975%, 03/07/2037 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Barclays Bank PLC 5.000%, 09/22/2016 (c) Barrick International 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $208,320) (b)(c) BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway Co. 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Caterpillar Financial Services Corp. 7.050%, 10/01/2018 Caterpillar Inc. 5.700%, 08/15/2016 Citigroup, Inc. 5.250%, 02/27/2012 5.500%, 08/27/2012 Clorox Company 5.950%, 10/15/2017 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Edison Co. 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corp. 6.300%, 01/15/2019 Diamond Offshore Drilling Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E. I. du Pont de Nemours & Co. 5.250%, 12/15/2016 Eaton Corp. 8.875%, 06/15/2019 Ecolab, Inc. 4.875%, 02/15/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Florida Power Corporation 4.800%, 03/01/2013 Franklin Resources, Inc. 3.125%, 05/20/2015 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value General Electric Capital Corporation 5.625%, 05/01/2018 $ $ 5.000%, 06/27/2018 (a) General Electric Company 5.000%, 02/01/2013 General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital, Inc. 4.850%, 05/15/2013 Goldman Sachs Group, Inc. 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (b) Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand PLC 6.015%, 02/15/2028 (c) International Business Machines Corporation 7.625%, 10/15/2018 John Deere Capital Corporation 4.950%, 12/17/2012 JPMorgan Chase & Co. 5.375%, 10/01/2012 7.900%, 04/30/2018 (a) Kellogg Co. 5.125%, 12/03/2012 KeyCorp Notes 6.500%, 05/14/2013 Kimberly Clark Corp. 6.125%, 08/01/2017 Kraft Foods, Inc. 6.750%, 02/19/2014 6.125%, 02/01/2018 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch Co., Inc. 6.050%, 08/15/2012 5.450%, 02/05/2013 Morgan Stanley 5.750%, 08/31/2012 5.450%, 01/09/2017 New Valley Generation IV 4.687%, 01/15/2022 New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,282) (b) New York University 5.236%, 07/01/2032 Nokia Corp. 5.375%, 05/15/2019 (c) Northern States Power Co. 8.000%, 08/28/2012 Overseas Private Investment Company 3.420%, 01/15/2015 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 Private Export Funding Corp. 5.685%, 05/15/2012 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Rowan Cos, Inc. 5.880%, 03/15/2012 Simon Property Group LP 5.750%, 12/01/2015 SLM Corp. 8.450%, 06/15/2018 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corp. 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) SunTrust Banks, Inc. 6.000%, 09/11/2017 Target Corporation 5.875%, 07/15/2016 Time Warner Cable, Inc. 8.750%, 02/14/2019 Time Warner, Inc. 6.875%, 05/01/2012 Transocean, Inc. 5.250%, 03/15/2013 (c) 7.500%, 04/15/2031 (c) U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $108,781) (b) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 University Of Chicago 4.760%, 10/01/2023 University Of Notre Dame 4.141%, 09/01/2013 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Wachovia Corp. 5.750%, 06/15/2017 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value Wal-Mart Stores, Inc. 6.200%, 04/15/2038 $ $ The Walt Disney Company 4.700%, 12/01/2012 Well Fargo Capital X 5.950%, 12/01/2036 Wells Fargo & Company 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $42,647,024) MORTGAGE-BACKED SECURITIES — 17.82% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (b) Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Commercial Mortgage Securities Inc. 5.067%, 11/10/2042 (a) Bank of America Mortgage Securities Inc. 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 05/10/2021 (Acquired 06/17/11, Cost $504,976) (b) Federal Home Loan Mortgage Corp. 7.000%, 03/01/2012 4.500%, 05/01/2013 5.125%, 12/15/2013 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 4.000%, 02/01/2026 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 5.000%, 10/15/2031 5.292%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 Federal National Mortgage Association 4.750%, 02/21/2013 5.000%, 03/01/2013 4.500%, 04/01/2013 5.000%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 4.700%, 06/25/2013 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 6.000%, 06/25/2016 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 4.093%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 4.500%, 11/01/2024 4.500%, 08/01/2025 5.500%, 09/01/2025 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 1.976%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 4.500%, 11/01/2040 6.500%, 02/25/2044 6.500%, 05/25/2044 General Electric Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 6.500%, 04/15/2026 8.000%, 07/15/2026 3.727%, 03/16/2027 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 4.258%, 09/16/2050 JPMorgan Chase Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 5.351%, 02/15/2040 Master Adjustable Rate Mortgages Trust 2.796%, 04/21/2034 (a) Master Alternative Loans Trust 5.000%, 06/25/2015 Mortgage IT Trust 1.441%, 02/25/2035 (a) The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $69,557) (b) $ $ 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $230,221) (b) OBP Depositor Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.316%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.606%, 01/25/2033 (a) 2.718%, 10/25/2035 (a) Wells Fargo Mortgage Backed Securities Trust 4.419%, 10/25/2033 (a) 2.734%, 07/25/2036 (a) Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (a) (b) (Acquired 05/27/2011, Cost $504,951) TOTAL MORTGAGE-BACKED SECURITIES (Cost $37,966,968) MUNICIPAL BONDS — 24.55% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities Build America Revenue Bond 4.949%, 11/15/2024 Columbus, Ohio Build America Unlimited General Obligation 4.360%, 06/01/2022 Columbus, IN Multi-High School Building Corp. Build America Revenue Bond 5.505%, 07/15/2022 Commonwealth of Massachusetts Build America General Obligation 4.200%, 12/01/2021 4.500%, 08/01/2031 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Commonwealth of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 Cook County, IL Build America Unlimited General Obligation 6.229%, 11/15/2034 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 $ $ Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane, Cook & Du Page Counties, IL Unlimited General Obligation 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri State Highways & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corp. Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corp. Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC Note 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $1,000,000) (b) Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Lease Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligation 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 5.090%, 10/01/2030 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Build America Revenue Bond 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 $ $ State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transit Commission Build America Revenue Bond 5.028%, 04/01/2026 University Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Community Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $52,978,547) U.S. GOVERNMENT AGENCY ISSUES — 0.68% (d) Federal Home Loan Bank 4.840%, 01/25/2012 4.720%, 09/20/2012 4.000%, 04/15/2026 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,501,057) U.S. TREASURY OBLIGATIONS — 22.64% U.S. Treasury Bonds — 0.45% 4.375%, 05/15/2041 U.S. Treasury Inflation Index Bonds — 0.82% 1.750%, 01/15/2028 U.S. Treasury Inflation Index Notes — 1.55% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 3.000%, 02/28/2017 U.S. Treasury Notes — 19.82% 1.000%, 09/30/2011 1.000%, 12/31/2011 1.000%, 03/31/2012 1.000%, 04/30/2012 0.625%, 06/30/2012 0.375%, 08/31/2012 1.375%, 05/15/2013 0.500%, 05/31/2013 1.125%, 06/15/2013 1.000%, 07/15/2013 0.750%, 08/15/2013 0.750%, 12/15/2013 2.500%, 03/31/2015 2.125%, 05/31/2015 1.250%, 08/31/2015 1.250%, 10/31/2015 1.375%, 11/30/2015 2.250%, 11/30/2017 2.625%, 11/15/2020 3.625%, 02/15/2021 TOTAL U.S. TREASURY OBLIGATIONS (Cost $49,928,341) The accompanying notes are an integral part of these financial statements. 16 COUNTRY Mutual Funds — Schedule of Investments June 30, 2011 COUNTRY Bond Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS — 10.27% Commercial Paper — 4.64% American Express Company 0.180%, 07/20/2011 $ $ 0.100%, 08/08/2011 Household Finance Corp. 0.170%, 07/18/2011 0.150%, 07/25/2011 Prudential Funding Corp. 0.170%, 07/25/2011 0.230%, 08/04/2011 0.160%, 08/08/2011 Shares Money Market Funds — 5.63% Federated Prime Obligations Fund, 0.090% (e) Fidelity Institutional Money Market Portfolio, 0.170% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $22,917,827) TOTAL INVESTMENTS — 99.79% (Cost $213,451,627) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.21% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2011, these securities represented 3.46% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of June 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Statements of Assets and Liabilities June 30, 2011 COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash — Receivable for investments sold — Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for capital stock redeemed Payable to Advisor Payable to Independent Registered Public Accounting Firm Payable to Administrator Payable to Custodian — Payable to Trustees 72 68 Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 18 Statements of Operations for the Year Ended June 30, 2011 COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends* $ $
